DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  the claims recite several inputs such as “pedal simulator pressure P_SIM” and “pedal simulator pressure P_SIM_A sensed by the pedal simulator pressure sensing unit at the first reference pedal stroke STR_A, required braking pressure P_A decided at the first reference pedal stroke STR_A”.  These features should be introduced with “a” for the first instances and “the” thereafter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite “the preset maximum required braking pressure P_MAX” and “the maximum pedal simulator pressure P_SIM_MAX”.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walenty (US# 5558409).
Walenty et al disclose all the limitations of the instant claim including; a pedal stroke sensing unit 100 configured to sense a pedal stroke of a brake pedal (step 210); a pedal simulator pressure sensing unit 100 configured to sense pressure (step 212) of a pedal simulator 12 that provides a reaction force in response to a stepping force of the brake pedal; and a control unit 100 configured to apply different computation methods by selectively utilizing a pedal stroke sensed by the pedal stroke sensing unit and pedal simulator pressure sensed by the pedal simulator pressure sensing unit at a plurality of stages defined while the brake pedal is pressed and released (step 214), and decide required braking pressure P which is required for braking the vehicle.  Note col 6, lines 1-16 indicates the motor position control (figure 3b) provides the desired brake pressure (decided brake pressure).  Col. 5, lines 16-45 and 8, lines 20-38 suggest different methods of computation to provide accuracy at small depressions and proper determination at more severe depressions.
Regarding claim 10, Walenty et al disclose a method including; sensing, by a pedal stroke sensing unit, a pedal stroke of a brake pedal (210); sensing, by a pedal simulator pressure sensing unit, pressure of a pedal simulator that provides a reaction force in response to a stepping force of the brake pedal (212); and applying, by a control unit 100, different computation methods by selectively utilizing a pedal stroke sensed by the pedal stroke sensing unit and pedal simulator pressure sensed by the pedal simulator pressure sensing unit at a plurality of stages defined while the brake pedal is pressed and released, and deciding required braking pressure P which is required for braking the vehicle. Note col 6, lines 1-16 indicates the motor position control (figure 3b) provides the desired brake pressure (decided brake pressure).  Col. 5, lines 16-45 and 8, lines 20-38 suggest different methods of computation to provide accuracy at small depressions and proper determination at more severe depressions.
Regarding claims 2 and 11, the plurality of stages comprise a first stage in which the pedal stroke is equal to or less than a preset first reference pedal stroke (limit of position sensors range).  
Regarding claims 3 and 12, wherein at the first stage, the control unit decides the required braking pressure by applying the pedal stroke sensed by the pedal stroke sensing unit to preset stroke-pressure relation information.  Col. 8, lines 24-31 suggest providing a value that is directly proportional to the pedal position for the initial range which necessarily requires information in the form of a coefficient of proportionality.
Regarding claims 4 and 13, the plurality of stages comprise further a second stage in which the pedal stroke exceeds the first reference pedal stroke.  Col. 8, lines 31-36.

Allowable Subject Matter
Claims 5-9 and 14-18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK